Title: Enclosure: From the Board of Treasury, 11 June 1789
From: Board of Treasury
To: Washington, George



[11 June 1789]

Officers immediately annexed to, or connected with the administration of the Board of Treasury, in paying and receiving public Monies, and passing accounts: and forms of doing business by such officers.
The principal Officers under the first description are as follows.
A Secretary—whose duty it is to aid the Board of Treasury in such matters, as they may judge requisite for the proper Administration of their Commission.
An Accountant—whose duty it is to report for the consideration of the Board, Forms for keeping and rendering the public accounts. To revise accounts after they have been examined and stated by the Clerks. To determine on objections made against them, after hearing the party exhibiting the same, and the examining Clerk, and to transmit the statement if approved, to the Board for their final decision; and to issue his Certificate (if any balance be found due thereon) agreeably to the forms A and B.
On the Certificate A, being issued (being for a payment in Specie) a Warrant is drawn for the amount on the Treasurer, agreeably to the form B—And on the warrant C being issued (being for a balance due, and considered as part of the public Debt) a certificate is issued for the amount by the Register of the Treasury, agreeably to the form D.
The Warrant on the Treasurer and the Certificate last mentioned are both entered on record, by the Register of the Treasury before they are delivered to the party. It is to be observed that the present duties of the Accountant consist of such as were formerly exercised by the Auditor of the Treasury, and partly of those which were heretofore vested in the Comptroller

of the Treasury. The principal duties of this last Office, as prescribed by the Ordinance of the 11th of September 1781—have, by an Act of Congress of the 21st of September 1787, been vested in, and exercised by this Board.
A Register—whose duty it is to keep all the public accounts both of Receipts and Expenditures; and to register all warrants on the Treasurer or others, before the same are paid.
A Treasurer—whose duty it is to receive and keep all monies of the United States, and to issue them on Warrants drawn by the Board and registered by the Register.
The Officers of the second description are as follows.
The Commissioners of the Loan Office in the several States.
The principal duties of these Officers are prescribed by the Act of Congress of the 30th of September 1787, as follows—
To receive and keep the monies arising from taxes in the several States, subject to the order of Congress or the Board of Treasury.
To pay the Interest due from the United States in the said States respectively.
To make weekly returns to the Treasury, agreeably to prescribed forms, of Monies received, or certificates issued for payment of Interest on the domestic Debt.
To form estimates when required of the Interest falling due in the respective States; and to keep accurate and distinct registers of the principal Sums, on which such Interest is paid.
To make no appropriation, except for the payment of Interest, without the express order of the Board of Treasury; to govern themselves in all their transactions by the Acts and Resolves of Congress, and the order of the Board of Treasury not repugnant thereto; and to transmit to the treasury quarterly, a state of their accounts for examination and allowance.
These Officers enter into bonds with two or more Sureties for the faithful discharge of their Trust. The Principals in a sum not exceeding 50,000 or less than 10,000 dollars, and the Surety or Sureties in a like sum; regard being had to the magnitude of their respective Trusts.
The Treasurers of the respective States, specify at the foot of their quarterly account current, the payments received from

the States, distinguishing the dates and amounts of the respective Sums, and the payments in actual specie, from those in Interest certificates.
The names and annual Salary of the above Officers are as follows

          
            Nathaniel Gilman
            New hampshire
            650
            Dollars.
          
          
            Nathaniel Appleton
            Massachusetts
            1,500
            
          
          
            William Ellery
            Rhode Island
            600
            
          
          
            William Imlay
            Connecticut
            1,000
            
          
          
            John Cochran
            New York
            1,000
            
          
          
            James Ewing
            New Jersey
            700
            
          
          
            Thomas Smith
            Pennsylvania
            1,500
            
          
          
            James Tilton
            Delaware
            600
            
          
          
            Thomas Harwood
            Maryland
            1,000
            
          
          
            John Hopkins
            Virginia
            1,500
            
          
          
            William Skinner
            No. Carolina
            1,000
            
          
          
            John Neufville
            So. Carolina
            800
            
          
          
            Richard Wylly
            Georgia
            600
            
          
        

The above Salaries are in full for all services and duties which are or may be annexed to their respective Offices, and also in full for Office-Rent, Clerks and every other charge except that of Stationary.
Exclusive of the Documents above referred to the form marked A.a. shews how monies are received into the public Treasury either from taxes or other sources.
 
A.a.
To ____________________ Esquire Receiver of the Continental Taxes for the State of ____________________
At Sight pay to ____________________ Esquire Treasurer of the United States or Order for the use of the said States the sum of ____________________

          
             
          
          
             
          
          
             
          
          
             
          
        
For which this shall be your warrant.

Given under our Hands and the Seal of the Treasury this ______ day of ______ in the ______ year of the Independence of the United States and of our Lord 178______
Dollars ______
Entered in the Register’s Office the ______ day of ______
Signed
Joseph Nourse Regr
A.
Form of a Certificate issued by the Accountant of the Treasury, previous to a Warrant being drawn on the Treasurer for the payment in Specie.
_______________
To the Board of Treasury of the United States.
These are to certify, that an Account commencing the ______ day of ______ and ending the ______ day of ______ between the United States and

          
             
          
          
             
          
        
is adjusted, as per Statement herewith; by which a balance appears to be due to ____________________ of the sum of

          
             
          
        
Accountant’s Office.
____________________ (signed),
J. Hardy Accpt.
B.
Form of the Warrant drawn on the Treasurer.
_______________
To ____________________ EsquireTreasurer of the United States ofAmerica  Greeting ______
Pay to ____________________ or Order, the sum of ____________________

          
             
          
        
  within this blank is inserted the purpose for which the money is paid or advanced. _______

          
             
          
          
             
          
        
for so doing this shall be your Warrant.

Given under our hands and the Seal of the Treasury, this ______ day of ______ in the year of our Lord One thousand seven hundred and eighty ______ and of Independence the ______
Dollars ______
Entered in the Register’s Office the ______ day of ______ 178 ______
(Signed)
Joseph Nourse Regr
C.
Form of a warrant directed to the Register of the Treasury, authorizing the issue of the Certificate D. for a debt due from the United States.
_______________
Dollars ______
Board of Treasury
______ 178______
By a Certificate from the Accountant it appears that there is due to _________________

          
             
          
        
exhibited by ______ as per account and vouchers herewith transmitted, the sum of ______

          
             
          
           
             
          
        
You are therefore to certify the above debt as due from the United States, with interest at six per Cent, from the ______ day of ______ for so doing this shall be your sufficient Warrant.
To the Register of the Treasury.
Commers
D.
Evidence of a Debt due from the United States as entered on the Books of the Treasury.
_______________
Treasury of the United States.
Register’s Office ______ day of ______ 17______
By Virtue of a Warrant from the Board of Treasury of the United States, unto me directed, I do hereby Certify to all whom it may concern, that there is due by the United States to


          
             
          
        
the sum of ____________________

          
             
          
        
bearing Interest at six per Cent per annum, from the ______, which debt is duly recorded in the Books of the Treasury, and transferable there only by personal appearance, or by legal attorney; according to the Rules and forms in that behalf made.
(signed)
Joseph Nourse Regr
Annexed are the Instructions transmitted by the Board to the Loan Officers for keeping and rendering their Quarterly accounts referring to sundry documents accompanying this Report. We trust on a mature investigation the Checks established for securing the public Interest will be found not only effectual, but as simple as so complicated an operation as the present mode of paying the Domestic Interest, will possibly admit of.
Samuel Osgood
(Signed) Walter Livingston
Arthur Lee.
 
Extract from the Instructions of the late Comptroller of the Treasury to the Loan Offices for stating and rendering their Cash Accounts to the Treasury.
No. 1. Is a form of a weekly return of Monies received and paid on account of Taxes or otherwise; it is so simple as to require no explanation. I need hardly observe, that when no balance formerly remained on hand, the first line becomes unnecessary.
No. 4. Form of a General Account current of Monies received and paid &c. to be rendered quarterly for examination and allowance at the Treasury. The year being divided into four quarters of three Calender Months each, your quarterly Accounts will necessarily begin with the first days of January, April, July and October, and end with the last days of March, June, September and December; and at whatever period of a quarter your Account may commence, it must be closed and rendered in at the end of the quarter in which it did commence, so that the transactions of one quarter may be distinct from those of another. Although the Ordinance requires, that the State Treasurer

shall transmit Monthly returns of the Monies paid to the Loan Officer, yet as that measure is calculated for temporary purposes, and the Returns may probably remain on the files of the Board of Treasury for their own satisfaction, it will be of great utility in expediting the settlement of your accounts, that a certificate signed by the State Treasurer, or other proper and competent Officers, of the monies paid by the State during the Quarter, should be annexed to each quarterly Account of the same tenor as that subjoined to the form. As it is absolutely necessary that these accounts should be examined and entered of record in the Treasury Books as fast as they come to hand, it is hoped no pains will be spared to render them complete, and that nothing will be omitted that can tend to prevent or delay so desireable an object. You will observe that your Contingencies will be entered in one line of the Quarterly Account, but it must be accompanied with an account of particulars, and that supported by sufficient vouchers. In the third Column of the Dr. side of the quarterly Account will be inserted the numbers of the vouchers to correspond with the numbers to be endorsed on those now to be mentioned in course—viz.—
No. 5. Form of a receipt for monies paid on warrants or orders, one of the duplicates of which to be transmitted with, and in support of the Quarterly Account No. 4—the numbers to correspond with those in the third Column of that Account as above mentioned.
